DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “fast” in claim 7 is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “acting” is therefore rendered indefinite by the use of the Claim 12 has the same issue with the use of the term “highly” in line 2 to describe the linearity of the amplifier.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10, 11, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. (The Electrically Evoked Response of the Visual System (EER), Investigative Ophthalmology & Visual Science, 7(3), 269-278, 1968) in view of Canducci (US 4961423).
Regarding claim 1, Potts et al. disclose an apparatus for ophthalmic electrophysiological testing, the apparatus (see Title and Abstract on page 269) comprising: 
an EER stimulator for providing an electrical stimulus to an eye so as to evoke an electrophysiological response (Abstract – “A technique is described for recording with scalp electrodes the occipital response to electrical stimulation of the globe. This "electrically evoked response of the visual system has been labeled EER”; see also pg. 270, right column – “It was found that various placements of electrodes on skin around the eye all gave peripheral phosphenes at currents compatible with subject comfort. Only when the active electrode contacted the cornea itself was the entire visual field illuminated by the phosphine”; see also Fig. 1 which shows stimulating electrodes applied to the eye), wherein the EER stimulator comprises a power source (pg. 270, 2nd paragraph – “Square waves were supplied by a Tektronix series 160 wave-form generator and pulse generator” – this stimulus to the eye implies/requires a power source); 
an amplifier for receiving and measuring the electrophysiological response (See pg. 270, right column, section B. Recording where both a preamplifier and post amplifier are recited as components of the system), wherein the amplifier is integrated with the EER stimulator (integrated was interpreted as being brought together to work together, in this case pg. 270, Part A of the Methods section states that a special purpose computer with recording hardware is used to record the electrophysiological response signals and is used with a Tektronix wave form generator; thus the components). 
Although the Office interpreted integration of the components as being taught by Potts, alternatively it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Potts et al. to integrate all of the separate components into one system in view of MPEP 2144.04((V)(B) which states in regards to integration, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  
Potts et al. also do not expressly disclose at least one switch disposed between the power source and the amplifier for isolating the power source from the amplifier when the electrical stimulus is delivered to the eye.  Potts et al. do recognize the importance of isolating the recordings from the As in our previous studies it is the ability to sum the responses to repeated stimuli on a small, special purpose computer which permits recording from the scalp of the intact human subject. This necessity for identical repeated stimuli and the necessity for eliminating stimulus artifact from the record sharply define the types of stimulus allowable” and same page right column, “A further consideration was minimizing the stimulus artifact picked up by the summating recording device
Regarding claim 2, Potts et al. disclose wherein a first electrode is connected to the EER stimulator for delivering an electrical stimulus to the eye and for receiving an electrophysiological response from the eye (see the caption beneath Fig. 1).
Regarding claim 3, Potts et al. disclose wherein the first electrode comprises a corneal electrode (see Fig. 1 where the stimulating electrode is placed over the cornea; also pg. 270, right col., “Only when the active electrode contacted the cornea itself was the entire visual field illuminated by the phosphine”).
Regarding claim 4, Potts et al. disclose wherein at least one second electrode is connected to the amplifier for receiving an electrophysiological response from the visual cortex (pg. 269, right col., first paragraph, last sentence – “-to record the response on the scalp at the occipital pole”; the occipital pole contains [art of the primary visual cortex representing the macular vision).
Regarding claim 5, Potts et al. disclose wherein the at least one second electrode is a scalp electrode (see claim 4 rejection).
Regarding claim 7, Potts et al. as modified by Canducci teach wherein the at least one switch is a fast-acting computer- controlled switch (see col. 3, lines 56-62 in Canducci which references timer logic for controlling switch SW1).  The rationale for modifying remains the same.
Regarding claim 8, Potts et al. as modified by Canducci teach wherein the at least one switch comprises two switches (Potts discloses the use of two recording electrodes for obtaining electrophysiological data from the visual cortex region, modifying in view of Canducci would necessarily require a switch before each recording amplifier for each electrode, therefore two switches would be required in the modification to prevent artifacts from the stimulus).  The rationale for modifying remains the same.
Regarding claim 10, Canducci teaches wherein the EER stimulator comprises a watchdog circuit for monitoring the electrical stimulus provided to an eye (the watchdog circuit in this case is the signal from point A in Fig 1 post Pulse Generator Logic to SW1 which triggers the logic to open SW1, as noted 
Regarding claim 11, Potts et al. disclose wherein the electrical stimulus is symmetrical about a baseline voltage (see pg. 270, left col., first paragraph under section A which discusses the stimulus signals, two examples settled on are square waves and saw tooth signals, these signals would be symmetrical about a baseline voltage, symmetrical understood as signals where x(t) = x(-t)).  
Regarding claim 13, Potts et al. disclose a method for ophthalmic electrophysiological testing (see Abstract), the method comprising: 
providing apparatus comprising: 
an EER stimulator for providing an electrical stimulus to an eye so as to evoke an electrophysiological response (see Fig. 1 which shows a stimulator electrode for the eye), wherein the EER stimulator comprises a power source (pg. 270, 2nd paragraph – “Square waves were supplied by a Tektronix series 160 wave-form generator and pulse generator” – this stimulus to the eye implies/requires a power source); 
an amplifier for receiving and measuring the electrophysiological response (see pg. 270, right column, section B. Recording where both a preamplifier and post amplifier are recited as components of the system), wherein the amplifier is integrated with the EER stimulator (integrated was interpreted as being brought together to work together, in this case pg. 270, Part A of the Methods section states that a special purpose computer with recording hardware is used to record the electrophysiological response signals and is used with a Tektronix wave form generator; thus the components; this limitation may also be obvious in view of MPEP 2144.04(V)(B) using the same argument provided in the claim 1 rejection).
The remaining limitations are not taught by the Potts et al. reference, but are obvious in view of the Canducci reference:
at least one switch disposed between the power source and the amplifier for isolating the power source from the amplifier when the electrical stimulus is delivered to the eye; electrically isolating the power source from the amplifier; delivering an electrical stimulus to the eye using a first electrode connected to the EER stimulator; electrically isolating the power source from the first electrode and electrically connecting the first electrode to the amplifier; and capturing an electrophysiological response via the first electrode and using the amplifier to measure the electrophysiological response (please see the argument in the claim 1 rejection above for modifying Potts to include a switch to isolate the recording amplifier – the switch isolates the input amplifier for the recording system when stimulation is applied to the person; application of this feature would result in the claimed limitations; the rationale for amending would be the same as in claim 1).
Claim 14 is rejected using the same argument as claim 3.
Regarding claim 15, Potts disclose the method further comprising: capturing an electrophysiological response via at least one second electrode connected to the amplifier (see Fig. 1 of Potts which discloses electrodes around the head for capturing EER signal).
Regarding claim 16, Potts et al. disclose wherein the at least one second electrode captures an electrophysiological response from the visual cortex (as previously noted, Potts discloses two electrodes in the recording section on page 270 for recording the EER signal).
Claim 17 is rejected using the same argument for claim 5 above.
Claim 19 is rejected using the same argument for claim 7 above.
Claim 20 
Claim 21 is rejected using the same argument for claim 10 above.
Claim 22 is rejected using the same argument for claim 11 above.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. in view of Canducci as applied to claim 5 above, and further in view of Greenberg et al. (US 2006/0184062).  Potts et al. do not disclose wherein the at least one second electrode comprises three scalp electrodes (Potts states in the previously cited Recording section that scalp electrodes were placed in the occiput and occipitoparietal margin (meaning just two electrodes).  However, the use of additional electrodes to record in the visual cortex region was known in the arts.  Greenberg teaches the recordation of neural activity in the visual cortex using scalp electrodes and states that one or more recording electrodes may be used (which would include 3 electrodes as claimed, see [0049]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Potts et al. to use three electrodes as claimed and taught by Greenberg for recording visual cortex neural activity because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 18 is rejected using the same argument for claim 6.
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. in view of Canducci as applied to claim 1 above, and further in view of Official Notice or routine optimization (MPEP 2144.05(II)(A)).  Potts and Canducci do not disclose or suggest wherein the amplifier is a highly linear 5-channel-32-bit medical amplifier.  However, the specifications for the necessary amplifier (number of channels, resolution, and linearity) amount to design choices that depend on the .  
Claim 23 is the method performed by the apparatus of claim 12 and therefore is rejected using the same argument for claim 12.

Allowable Subject Matter
Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No prior art teaches or fairly suggests, in combination with all other limitations, an EER system and method wherein the at least one switch comprises (i) a switch disposed between the power source and the first electrode, and (ii) a switch disposed between the first electrode and the amplifier.

Conclusion
Claims 1-8, 10-20, 22, and 23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                       


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791